DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a dispenser of liquid products for sanitization” in line 1 and “a dispenser for dispensing a liquid or a gel product” in lines 2-3. Both of these lines are redundant and should be read as “a dispenser of liquid or gel products for sanitization” in claim 1.
Claim 1, the phrase "such as the pressurization pump" in line 9  renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 also recites “electronic components placed within an enclosure” in lines 8-9. Claim 1 already recites “an enclosure” in line 6. It is not clear whether enclosure of lines 8-9 is the same as the one recited in line 6. Therefore, the limitation makes the claim indefinite. 
Claim 1 recites “in addition to piping, as well as receiving support by the reservoir gallon” in lines 11-12. It is not clear what the claim means by “receiving support.” The limitation does not make it clear which structure is part of the claim and thus rendering the claim indefinite. 
Claim 1 also recites “wherein the upper dome” in line 11. The claim does not recite “an upper dome” prior to such recitation. Therefore, there is insufficient antecedent basis for this limitation. 
Claim 1 also recites “piping” in line 11 and “pipelines” in line 13. It is not clear whether the structural terms are the same or two different structures. The limitations do not make it clear which structure is part of the claim and thus rendering the claim indefinite.
Claim 1 also recites “the pump” in line 14. Claim 1 recites “a pressurization pump” in line 4. It is not clear whether “the pump” of line 14 is the same as “a pressurization pump” of line 4. The limitations do not make it clear which structure is part of the claim and thus rendering the claim indefinite.
Claim 1 recites “the opening on the upper dome” in line 15. Claim 1 does not recite “an opening on the upper dome” prior to this recitation. Therefore, there is insufficient antecedent basis for this limitation.
Claim 1 recites “said board” in line 18. Claim 1 recites “a synthetic turf board” in line 14. The limitations do not make it clear which structure is part of the claim and thus rendering the claim indefinite.
Claim 1 recites “said dome” in line 18. Claim 1 does not recite “a dome” prior to this recitation. Therefore, there is insufficient antecedent basis for this limitation.
Claim 1 recites “the spraying chamber” in line 20. Claim 1 does not recite “a spraying chamber” prior to this recitation. Therefore, there is insufficient antecedent basis for this limitation.
Claim 1 recites “at least one sensor which detects the access of hands through the opening on the upper dome” in lines 14-15. Claim 1 further recites “said spraying chamber comprises a sensor mounted to a protective box which, in turn, is connected to an orthogonal rod and which detects the access of hands through the opening of the dispenser” in lines 21-24. It is not clear whether both of these sensors are different components or the same. The limitations do not make it clear which structure is part of the claim and thus rendering the claim indefinite.
Claim 1 recites “an opening for the assembly of a swivel door” in lines 25-26. It is not entirely clear what the claim is trying to recite as there are openings or assemblies recited in the claim prior to such recitation. 
Claim 2 recites “the timer” in lines 3-4. Neither claim 2 or claim 1 recite “a timer.” Therefore, there is insufficient antecedent basis for this limitation. 
Claim 5 recites “enclosure openings” in line 5. Neither claim 1 nor claim 5 recite “an enclosure opening”. Therefore, there is insufficient antecedent basis for this limitation. 
Claims 3, 4, and 6-8 are also rejected under the same grounds for being dependent on claim 1 also contain the same indefinite language that rendered claim 1 indefinite. 
Applicant is advised to formally redraft to claims to make the claims definite and define the metes and bounds of the claims. At this point in examination, the examiner has examined the claims as best understood by his/her ability considering the numerous errors contained in the claim. 
4.	Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torreele et al. (“Torreele” hereinafter) (WO 2021/214322) in view of Harhoura (WO 2021/228745) (see machine translation) and Schneider (WO 2004/054460) (see machine translation).
Regarding claims 1, 3, and 8, Torreele teaches a dispenser (item S, figure 1) of liquid or a gel product for sanitization, comprising 
said dispenser having a protection casing (item 100, figure 1), capable of housing a reservoir gallon (item 4, figure 3, capacity of 5 to 20 liters, see description), and a pressurization pump (item 8, figure 4); 
wherein the protection casing comprises an enclosure housing (figure 3) the reservoir gallon of liquid/gel products, with a minimum capacity of 2.5 liters (5 to 20 liters, see description), and electronic components (item 12, figure 4) placed within said enclosure such as the pressurization pump associated to an anti-dripping valve (items 50, 51, figure 4, valve 50 has back flow system 50, see description) and a solenoid valve (item 53, figure 4, see description) supplied by a 12 V source (electric power source such as batteries, see description), 
whereas an upper section receives one or more spraying nozzles (items 5, figure 1) connected through pipelines (items 9, 10, 52, figure 4) and next to the pump and at least one sensor (item 6, figure 1) which detects the access of hands through the opening on the upper dome (detects hand, see description); 
said upper section features a front opening (item 101, 102, figure 1) with a width and length capable of comprising a spraying chamber (inside of upper section 101, see figure 4) that receives the hands of the user or other small objects; 
said spraying chamber houses the sensor mounted inside the enclosure which is connected to an orthogonal rod (first pipe 9, figure 4) and which detects the access of hands through the opening of the dispenser and activates the pump (detects hand, see description); 
said enclosure is provided with an opening for a swivel door (item 3, figure 2, through hinges 104) for when the reservoir gallon needs to be replaced (see description),
wherein the spraying chamber is capable of receiving one or more spraying nozzles (figures 1-3) interconnected into pipelines settled into a channel and said pipelines are connected through flexible pipes in the pressurization pump (figure 4).
Torreele teaches all of the limitations of the claim except the protective casing formed by two complementary cylindrical body comprising an upper cylindrical dome and a lower cylindrical housing to hold the reservoir gallon container. 
Harhoura teaches that a dispensing tower (item 10, figure 1) comprising a cylindrical body structure (figure 1) made of an upper cylindrical dome (item 3, figure 1) and a lower cylindrical house (item 1, figure 1) to hold a reservoir container. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Torreele such that the overall enclosure is cylindrical tower shaped with upper cylindrical dome and a lower cylindrical body as taught by Harhoura because changing shapes of such dispensing tower since doing so would not change the functionality of the invention and the invention would equally perform well with either of the structure. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (See MPEP § 2144.04 (IV)).
Torreele also does not teach a discoid base formed by a synthetic turf board made of resilient foam and provided with cut- out, said board may receive a rim on its edge; further including a second base on the discoid base to hold further components. 
Schneider teaches another dispensing apparatus (figure 1) comprising a synthetic turf board (item 10, figure 1) made of fleece (see machine translation) to absorb the liquid that drains on top of it after a dispensing operation to protect the components of the invention (see machine translation).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided one or more synthetic turf boards in the invention of Torreele in the upper dome to not only house the components, but separate the components into different chambers and also to provide an absorbent surface to collect any excess and accidental liquid discharge from the nozzle and protect the components of the lower cylindrical body. 
Regarding claim 2, Torreele teaches that the spraying nozzles (item 5, figure 1) spray the product for a predetermined period of time programmed in the timer (nozzles spray between 5 to 60 seconds depending on system parameters, see description).
	Regarding claim 4, Torreele as modified by Harhoura and Schneider do not teach that the pressurization pump features a pressure above 7 BAR so that the liquid/gel is sprayed in drops smaller than 150 Microns.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the pump of Torreele such that the pressure exerted by the pressurization pump is above 7 bar or any other suitable value to spray the liquid with droplets smaller than 150 microns to efficiently atomize the liquid being dispensed. Performing such modification is within the range of one of ordinary skill in the art since it only involves choosing appropriate pressure parameters for the pump. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II)).
	Regarding claim 5, Torreele teaches that the reservoir gallon is installed in the lower part of the dispensing apparatus but does not explicitly teach semi-annular supports including crossbars and interconnected via an orthogonal profile provided the supports are aligned with the enclosure openings.
	However, such structural supports are common and can be easily deployed to support a large capacity reservoir and various cross-bars, rods, annular supports can be utilized.
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Torreele such that the reservoir gallon is installed via semi-annular supports including crossbars and orthogonal support bars in the enclosure also to further align them with any components of the enclosure. Doing so would be obvious because it has been held that rearranging parts of an invention involves only routine skill in the art.  (See MPEP § 2144.04 (VI)).
	Regarding claim 6, Torreele teaches that the dispenser is installed in restrooms, restaurants, malls, offices and commercial and public facilities (hospital, nursing homes, see description).
Regarding claim 7, Torreele teaches that the liquid or gel product is a bactericide, a germicides, a disinfectant, an alcohol gel or a moisturizer (dispenses liquid sanitizer, see description).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dispensing apparatuses comprising a means to detect hands and dispense a sanitizing liquid onto the hands using mechanical and electronic components: US PG PUB 2011/0174348, US PG PUB 2019/01477314, DE 202020000617, DE 202020105682, and DE 102020003534.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vishal Pancholi/Primary Examiner, Art Unit 3754